                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

    Case No.   ED CV19-00793 JAK (GJSx)                                        Date   March 4, 2020
    Title      Brian Montgomery v. YRC, Inc., et al.





    Present: The Honorable          JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    Cheryl Wynn                                             Not Reported
                    Deputy Clerk                                     Court Reporter / Recorder
            Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                      Not Present                                            Not Present


    Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK
                          OF PROSECUTION

On February 28, 2020, YRC, Inc. (“YRC”) filed “Defendant’s Report re: Status of Mediation or
Settlement Conference” (the “Report”). Dkt. 39. In the Report, Defendant YRC maintains that Plaintiff
has neither attempted to contact Defendant to discuss participating in a settlement
conference/mediation nor responded to Defendant’s many messages and communications intended to
reach Plaintiff. Id. at 3-4. Plaintiff, who is self-represented, previously failed to update his mailing
address on the docket, attend hearings, participate in the preparation of joint reports, or comply with
other required elements of court orders. See Dkts. 17, 26, 33, 34, 38. As a result, Defendant Teamsters
Local 63 was dismissed with prejudice. Dkt. 34. On December 20, 2019, an Order issued stating that
any further failure by Plaintiff to participate in the preparation of joint reports would be deemed another
failure to comply with court orders, and could result in the dismissal of the remaining claims and parties
with prejudice, pursuant to Fed. R. Civ. P. 41(b) and L.R. 41-1. Dkt. 38.

In light of this procedural history, Plaintiff is ordered to show cause in writing why this action should not
be dismissed for lack of prosecution and failure to comply with court orders. On or before March 23,
2020, Plaintiff shall file a declaration under penalty of perjury, presenting any explanation for the
continued failure to comply with court orders. A hearing on the Order to Show Cause is set for March
30, 2020 at 11:30 a.m. Plaintiff’s failure to file the declaration and to appear in person at the hearing will
result in the dismissal of this action; provided, however, if upon reviewing any response, the Court
determines and then issues a written order stating that the Order to Show Cause should be discharged,
the hearing will be taken off calendar and no appearance would be required. Defendant YRC is invited,




                                                                                                   Page 1 of 2

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

    Case No.   ED CV19-00793 JAK (GJSx)                                   Date    March 4, 2020
    Title      Brian Montgomery v. YRC, Inc., et al.


but is not required, to attend the hearing on the Order to Show Cause if one proceeds. The Post
Mediation Status Conference scheduled for March 9, 2020 at 11:30 a.m. is taken off calendar.

IT IS SO ORDERED.



                                                                                           :

                                                         Initials of Preparer    cw




                                                                                               Page 2 of 2

